


EXHIBIT 10.9

MIPS TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
adopted by the Board of Directors on May 22, 1998
and approved by the Stockholder on May 22, 1998
(as amended August 27, 1998)
(as amended May 18, 1999 and approved by the Stockholders on October 28, 1999)
(as amended January 26, 2000)

--------------------------------------------------------------------------------

MIPS TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
adopted by Board of Directors on May 22, 1998
and approved by Stockholder on May 22, 1998
(as amended August 27, 1998)
(as amended May 18, 1999 and approved by the Stockholders on October 28, 1999)
(as amended January 26, 2000)

    The following constitutes the provisions of the MIPS Technologies, Inc.
Employee Stock Purchase Plan.

    1.  PURPOSE. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through payroll deductions. It is believed that employee
participation in ownership of the Company on this basis will be to the mutual
benefit of the employees and the Company. It is the intention of the Company
that the Plan qualify as an "Employee Stock Purchase Plan" under Section 423 of
the Code. The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.

    2.  DEFINITIONS.

    "Board" means the Board of Directors of the Company.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Common Stock" means the Common Stock, $0.001 par value, of the Company.

    "Company" means MIPS Technologies, Inc.

    "Committee" means the committee appointed by and serving at the pleasure of
the Board to administer the Plan pursuant to Section 14.

    "Compensation" means base pay, plus any amounts attributable to overtime,
shift premium, incentive compensation, deferred compensation, bonuses and
commissions (exclusive of "spot bonuses" and any other such item specifically
directed to Employees), designated by the Board, but shall exclude severance
pay, pay in lieu of vacations, back pay awards, disability benefits, or any
other compensation excluded in the discretion of the Board.

    Compensation shall be determined before giving effect to any salary
reduction agreement pursuant to a qualified cash or deferred arrangement within
the meaning of Section 401(k) of the Code, or to pursuant to a deferred election
under a nonqualified deferred compensation plan.

    "Continuous Status as an Employee" shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or re-employment upon the expiration of such leave is
guaranteed by contract or statute.

    "Designated Subsidiaries" means the Subsidiaries which have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

    "Employee" means any person, including an officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.

    "Exercise Date" means the last business day of each Exercise Period in an
Offering Period.

1

--------------------------------------------------------------------------------

    "Exercise Period" means a six-month period commencing on an Offering Date or
on the first business day after any Exercise Date in an Offering Period.

    "Offering Date" means the first day of each Offering Period of the Plan.

    "Offering Period" means a period of twenty-four (24) months consisting of
four six-month Exercise Periods during which options granted pursuant to the
Plan may be exercised.

    "Plan" means the MIPS Technologies, Inc. Employee Stock Purchase Plan.

    "Subsidiary" means any corporation, domestic or foreign, in which the
Company owns, directly or indirectly, 50% or more of the voting shares.

    3.  ELIGIBILITY.

    (a) Any person who is an Employee, as defined in Section 2, on the Offering
Date of a given Offering Period shall be eligible to participate in such
Offering Period under the Plan, subject to the requirements of Section 5(a) and
the limitations imposed by Section 423(b) of the Code.

    (b) Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan if (i) immediately after the grant,
such Employee (or any other person whose stock ownership would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own shares and/or
hold outstanding options to purchase shares possessing five percent (5%) or more
of the total combined voting power or value of all classes of shares of the
Company or of any subsidiary of the Company, or (ii) the rate of withholding
under such option would permit the employee's rights to purchase shares under
all employee stock purchase plans (described in Section 423 of the Code) of the
Company and its subsidiaries to accrue (i.e., become exercisable) at a rate
which exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value of
such shares (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

    (c) Upon reemployment of a former Employee, such former Employee will again
be eligible to participate in the Plan, subject to the requirements of
Section 5(a) and the limitations imposed by Section 423(b) of the Code.

    4.  OFFERING PERIODS. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on or about each May 1 or
November 1, provided, however, that the Offering Date of the initial Offering
Period shall be June 10, 1998. If the Company cannot make an offer under the
Plan on or about any May 1 or November 1 because of restrictions imposed by law,
the Company may make an offer as soon as practical after the expiration of such
restrictions. The Board or the Committee shall have the power to change the
duration of Offering Periods with respect to future offerings without
stockholder approval, if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first Offering Period to be affected.

    5.  PARTICIPATION.

    (a) An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing payroll deductions on the form provided by
the Company and filing it with the Company's payroll office prior to the
Offering Date of the first Offering Period with respect to which it is to be
effective, unless a later time for filing the subscription agreement is set by
the Board or Committee for all eligible Employees with respect to such Offering
Period. Once enrolled, the Employee remains enrolled in each subsequent Offering
Period of the Plan at the designated payroll deduction unless the Employee
withdraws by providing the Company with a written Notice of Withdrawal or files
a new subscription agreement prior to the applicable Offering Date changing the
Employee's designated payroll deduction. An eligible Employee may participate in
only one Offering Period at a time.

2

--------------------------------------------------------------------------------

    (b) Payroll deductions for a participant shall commence with the first
payroll period following the Offering Date, or the first payroll following the
date of valid filing of the subscription agreement, whichever is later, and
shall end when terminated by the participant as provided in Section 10.

    6.  PAYROLL DEDUCTIONS.

    (a) At the time a participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each payday during all
subsequent Offering Periods at a rate not exceeding ten percent (10%), or such
other rate as may be determined from time to time by the Board, of the
Compensation which he or she would otherwise receive on such payday without
regard to deferral elections. Notwithstanding the foregoing, for the initial
Offering Period commencing on June 10, 1998, payroll deductions will not
commence until the first payday following the date that the registration
statement for the initial public offering of the Common Stock becomes or is
declared effective by the Securities and Exchange Commission under the
Securities Act of 1933 (the "IPO Effective Date"). The amount of initial payroll
deductions in the period from June 10, 1998 to the IPO Effective Date will, upon
authorization by the participant, be deducted in two substantially equal
payments during the first two payroll periods immediately following the IPO
Effective Date and, thereafter, payroll deductions will be made at the rate
authorized by the participant in his or her initial subscription agreement.

    (b) All payroll deductions authorized by a participant shall be credited to
his or her account under the Plan. A participant may not make any additional
payments into such account.

    (c) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may change the rate of his or her payroll deductions
during an Offering Period by completing and filing with the Company a new
authorization for payroll deduction, provided that the Board may, in its
discretion, impose reasonable and uniform restrictions on participants' ability
to change the rate of payroll deductions. The change in rate shall be effective
no later than fifteen (15) days following the Company's receipt of the new
authorization. A participant may decrease or increase the amount of his or her
payroll deductions as of the beginning of an Offering Period by completing and
filing with the Company, prior to the beginning of such Offering Period, a new
payroll deduction authorization.

    (d) Notwithstanding the foregoing, to the extent necessary, but only to such
extent, to comply with Section 423(b)(8) of the Code and Section 3(b) herein, a
participant's payroll deductions may be automatically decreased to 0% at such
time during any Exercise Period which is scheduled to end in the current
calendar year that the aggregate of all payroll deductions accumulated with
respect to the applicable Offering Period and any other Offering Period ending
within the same calendar year equals $25,000. Payroll deductions shall
recommence at the rate provided in such participant's subscription agreement at
the beginning of the next succeeding Exercise Period, unless terminated by the
participant as provided in Section 10.

    7.  GRANT OF OPTION.

    (a) On each Offering Date, each participant shall be granted an option to
purchase on each Exercise Date (at the per share option price) a number of full
shares of Common Stock arrived at by dividing such participant's total payroll
deductions to be accumulated prior to such Exercise Date and retained in the
participant's account as of the Exercise Date by the lower of (i) eighty-five
percent (85%) of the fair market value of a share of Common Stock at the
Offering Date, or (ii) eighty-five percent (85%) of the fair market value of a
share of Common Stock at the Exercise Date; provided, however, that the maximum
number of shares a participant may purchase during each Offering Period shall be
determined by (i) dividing $50,000 by the fair market value of a share of Common
Stock on the Offering Date for Offering Periods under the Plan commencing

3

--------------------------------------------------------------------------------

prior to May 18, 1999, or (ii) dividing $100,000 by the fair market value of a
share of Common Stock on the Offering Date for all Offering Periods beginning on
or after May 18, 1999; and provided further that such purchase shall be subject
to the limitations set forth in Sections 3(b) and 12 hereof. The fair market
value of a share of Common Stock shall be determined as provided in Section 7(b)
herein.

    (b) The option price per share of such shares shall be the lower of:
(i) eighty-five percent (85%) of the fair market value of a share of Common
Stock at the Offering Date; or (ii) eighty-five percent (85%) of the fair market
value of a share of Common Stock at the Exercise Date. The fair market value of
a share of Common Stock on said dates shall be determined by the Board, based
upon such factors as the Board determines relevant; provided, however, that if
there is a public market for the Common Stock, the fair market value of a share
of Common Stock on a given date shall be the closing price for the Common Stock
as of such date; or, in the event that the Common Stock is listed on a national
securities exchange, the fair market value of a share of Common Stock shall be
an amount equal to the closing sales price of a share of Common Stock on the
exchange as of such date.

    8.  EXERCISE OF OPTION.

    (a) Unless a participant withdraws from the Offering Period as provided in
Section 10, his or her option for the purchase of shares will be exercised
automatically at each Exercise Date, and the maximum number of full shares
subject to option will be purchased at the applicable option price with the
accumulated payroll deductions in his or her account. The shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
participant on the Exercise Date.

    (b) During his or her lifetime, a participant's option to purchase shares
hereunder is exercisable only by the participant.

    (c) The Board may require, as a condition precedent to any purchase under
the Plan, appropriate arrangements with the participant for the withholding of
any applicable Federal, state, local or foreign withholding or other taxes.

    9.  DELIVERY. As promptly as practicable after the Exercise Date of each
Offering Period, the Company shall arrange for the shares purchased upon
exercise of his or her option to be electronically credited to the participant's
designated brokerage account at one of the securities brokerage firms
participating in the Company's direct deposit program from time to time. Any
cash remaining to the credit of a participant's account under the Plan after a
purchase by him or her of shares at the Exercise Date of each Offering Period
which merely represents a fractional share shall be credited to the
participant's account for the next subsequent Offering Period; any additional
cash shall be returned to said participant.

    10. WITHDRAWAL; TERMINATION OF EMPLOYMENT.

    (a) A participant may withdraw all, but not less than all, the payroll
deductions credited to his or her account under the Plan at any time prior to an
Exercise Date by giving written notice to the Company on a form provided for
such purpose. If the participant withdraws from the Offering Period, all of the
participant's payroll deductions credited to his or her account will be paid to
the participant as soon as practicable after receipt of the notice of withdrawal
and his or her option for the current Offering Period will be automatically
canceled, and no further payroll deductions for the purchase of shares will be
made during such Offering Period or subsequent Offering Periods, except pursuant
to a new subscription agreement filed in accordance with Section 6 hereof.

4

--------------------------------------------------------------------------------

    (b) Upon termination of the participant's Continuous Status as an Employee
prior to an Exercise Date of an Offering Period for any reason, including
retirement or death, the payroll deductions accumulated in his or her account
will be returned to him or her as soon as practicable after such termination or,
in the case of death, to the person or persons entitled thereto under
Section 14, and his or her option will be automatically canceled.

    (c) In the event an Employee fails to remain in Continuous Status as an
Employee of the Company for at least twenty (20) hours per week during an
Offering Period in which the employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan, and the payroll deductions credited
to his or her account will be returned to the participant and the option
canceled.

    (d) A participant's withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in a succeeding Offering
Period by executing and delivering to the Company a new payroll deduction form
or in any similar plan which may hereafter be adopted by the Company.

    11. AUTOMATIC TRANSFER TO LOW PRICE OFFERING PERIOD. In the event that the
fair market value of the Common Stock is lower on the first day of an Exercise
Period (the "Subsequent Exercise Period") than it was on the first Offering Date
for that Offering Period (the "Initial Offering Period"), all participants in
the Plan on the first day of the Subsequent Exercise Period shall be deemed to
have withdrawn from the Initial Offering Period on the first day of the
Subsequent Exercise Period and to have enrolled as participants in a new
Offering Period which begins on or about that day. A participant may elect to
remain in the Initial Offering Period by filing a written statement declaring
such election with the Company prior to the time of the automatic change to the
new Offering Period.

    12. INTEREST. No interest shall accrue on the payroll deductions of a
participant in the Plan.

    13. STOCK.

    (a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock which shall
be reserved for sale under the Plan shall be 600,000 shares, plus an annual
increase to be added on July 1 of each year beginning July 1, 1999 equal to the
lesser of:

(i)0.5% of the total number of shares of Common Stock outstanding on a fully
diluted basis as of the immediately preceding June 30;

(ii)600,000 shares; or

(iii)an amount determined by the Board.

If the total number of shares which would otherwise be subject to options
granted pursuant to Section 7(a) hereof on the Offering Date of an Offering
Period exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform and equitable a manner as is
practicable. In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each participant
affected thereby and shall return any excess funds accumulated in each
participant's account as soon as practicable after the affected Exercise Date of
such Offering Period. Common Stock to be sold to participants in the Plan may
be, at the election of the Company, either treasury shares or shares authorized
but unissued.

    (b) A participant will have no interest or voting rights in shares covered
by his or her option until such option has been exercised.

5

--------------------------------------------------------------------------------

    (c) Shares to be delivered to a participant under the Plan will be credited
electronically to a brokerage account in the name of the participant at one of
the brokerage firms participating from time to time in the Company's direct
deposit program.

    14. ADMINISTRATION. The Plan shall be administered by the Board or the
Committee. The Board or the Committee shall have the authority to (i) make all
factual determinations in the administration or interpretation of the Plan,
(ii) establish administrative regulations to further the purpose of the Plan,
and (iii) take any other action desirable or necessary to interpret, construe or
implement properly the provisions of the Plan. The administration,
interpretation or application of the Plan by the Board or the Committee shall be
final, conclusive and binding upon all participants. Members of the Board or the
Committee who are eligible Employees are permitted to participate in the Plan,
provided that:

    (a) Members of the Board who participate in the Plan may not vote on any
matter affecting the administration of the Plan or the grant of any option
pursuant to the Plan.

    (b) If a Committee is established to administer the Plan, no member of the
Board who participates in the Plan may be a member of the Committee.

    15. DESIGNATION OF BENEFICIARY.

    (a) A participant may file a written designation of a beneficiary who is to
receive shares and/or cash, if any, from the participant's account under the
Plan in the event of such participant's death at a time when cash or shares are
held for his or her account.

    (b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant in the
absence of a valid designation of a beneficiary who is living at the time of
such participant's death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant; or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may reasonably designate.

    16. RIGHTS NOT TRANSFERABLE. Neither payroll deductions credited to a
participant's account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10.

    17. USE OF FUNDS. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

    18. REPORTS. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees as soon
as practicable following each Exercise Date. Such statements will set forth the
amounts of payroll deductions, the per share purchase price, the number of
shares purchased and the remaining cash balance, if any.

    19. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but have not yet been placed under option (collectively, the
"Reserves"), as well as the price per share of Common Stock covered by each
option under the Plan which has not yet been exercised, shall be proportionately
adjusted for any increase or

6

--------------------------------------------------------------------------------

decrease in the number of issued shares of Common Stock resulting from a stock
split, stock dividend, combination or reclassification of the Common Stock or
any other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to option.

    In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each outstanding option
shall be assumed or an equivalent option substituted by the successor
corporation or a parent or subsidiary of the successor corporation, In the event
that the successor corporation refuses to assume or substitute for the option,
the Board may, in its discretion, shorten any Exercise Periods then in progress
by setting a new Exercise Date (the "New Exercise Date") and any Offering
Periods then in progress shall end on the New Exercise Date. The New Exercise
Date shall be before the date of the Company's proposed sale or merger. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant's
option has been changed to the New Exercise Date and that the participant's
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

    The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.

    20. AMENDMENT OR TERMINATION. The Board may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 19 and this
Section 20, no such termination will affect options previously granted. Except
as provided in Section 19 and this Section 20, no amendment may make any change
in any option theretofore granted which adversely affects the rights of any
participant. In addition, to the extent necessary, but only to such extent, to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law or regulation), the Company shall obtain stockholder
approval of an amendment in such a manner and to such a degree as so required.

    Without stockholder consent and without regard to whether any participant
rights may be considered to have been "adversely affected," the Board shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company's processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each participant
properly correspond with amounts withheld from the participant's Compensation,
and establish such other limitations or procedures as the Board (or its
committee) determines in its sole discretion advisable which are consistent with
the Plan.

7

--------------------------------------------------------------------------------

    In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

    (1) altering the purchase price for any Offering Period including an
Offering Period underway at the time of the change in purchase price;

    (2) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

    (3) allocating shares.

    Such modifications or amendments shall not require stockholder approval or
the consent of any Plan participants.

    21. NOTICES. All notices or other communications by a participant to the
Company in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof. Notices given electronically
by the Company will be deemed to be written notices under the Plan.

    22. STOCKHOLDER APPROVAL. The Plan was adopted by the Board on May 22, 1998
and approved by the shareholders of the Company on May 22, 1998 in accordance
with the requirements of Section 423(b)(2) of the Code.

    23. CONDITIONS UPON ISSUANCE OF SHARES. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

    As a condition to the exercise of an option, if required by applicable
securities laws, the Company may require the participant for whose account the
option is being exercised to represent and warrant at the time of such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

    24. NO RIGHT TO EMPLOYMENT. Nothing shall confer upon any employee of the
Company any right to continued employment with the Company any right to
continued employment with the Company or interfere in any way with the right of
the Company to terminate the employment of any of its employees at any time,
with or without cause.

    25. TERM OF PLAN. The Plan shall remain in effect until May 22, 2008, unless
terminated earlier in accordance with Section 20.

    26. GOVERNING LAW. All rights and obligations under the Plan shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws.

8

--------------------------------------------------------------------------------

MIPS Technologies Inc.   EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

--------------------------------------------------------------------------------

EMPLOYEE LAST NAME   FIRST NAME   MI   SOCIAL SECURITY #   EMPLOYEE #          
   

--------------------------------------------------------------------------------

DAYTIME TELEPHONE NUMBER   OFFICE LOCATION              

--------------------------------------------------------------------------------

/ / ORIGINAL APPLICATION   / / CHANGE

1.I hereby elect to participate in each Offering Period of the MIPS
Technologies Inc. Employee Stock Purchase Plan (the "Plan") beginning subsequent
to the date set forth below and subscribe to purchase shares of Common Stock of
MIPS Technologies Inc. (the "Company") in accordance with this Agreement and the
Plan.

2.I hereby authorize payroll deductions from each paycheck during each Offering
Period in the amount of (1% to 10%, whole percentages only)            % of my
compensation (including base pay and, to the extent applicable, any amounts
attributable to overtime, shift premium, incentive compensation, bonuses and
commissions) in accordance with the Plan.

3.I understand that said payroll deductions shall be accumulated for the
purchase of shares in accordance with the Plan, and that shares will be
purchased for me automatically at the end of each six-month Exercise Period
unless I withdraw from the Plan by giving written notice to the Company. I
authorize the Company to carry over to the next Exercise Period or Offering
Period any Cash insufficient to purchase a share of Common Stock.

4.I have received a copy of the Company's most recent prospectus which describes
the Plan and a copy of the complete "MIPS Technologies Inc. Employee Stock
Purchase Plan." I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

5.I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.

6.In the event of my death, I hereby designate the following to be my
beneficiary(ies) to receive all payments and shares due me under the Plan.

!Same Beneficiaries as designated on prior Subscription Agreement

!Original designation or change as set forth below:


--------------------------------------------------------------------------------

Beneficiary(ies) Full Name(s)   Relationship   % Of Proceeds

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

7.I agree that the shares I purchase through the MIPS Technologies Inc. Employee
Stock Purchase Plan (ESPP) will be electronically transferred to a brokerage
firm for credit to an account set up under my name. Broker selection and
additional information may be found on the Company's internal website or
obtained from the Benefits Department.


--------------------------------------------------------------------------------

Employee Signature  

--------------------------------------------------------------------------------

Date


--------------------------------------------------------------------------------

Human Resources Signature
 


--------------------------------------------------------------------------------

Date

PLEASE RETURN FORM TO Trish Leeper / HR

1

--------------------------------------------------------------------------------
